Citation Nr: 1713384	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  16-11 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1958 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, implemented the Board's April 2014 award of service connection for a right knee disability, and assigned a 10 percent initial rating, effective March 6, 2009.  

In a November 2014 decision, during pendency of the present appeal, the RO awarded a 10 percent initial rating for the right knee disability, effective January 31, 2009, the date of the  reopened claim.  As this was a full grant of the benefit sought as to the issue of an earlier effective date for the grant of service connection for a right knee disability, this issue is no longer deemed to be on appeal and will not be addressed by the Board in this decision.  However, because less than the maximum available benefit for a schedular rating was awarded, the issue of an increased initial rating remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In March 2013, the Veteran appointed Kathy Lieberman, Attorney-at-Law, as his representative, which effectively revoked the prior representation by Disabled Veterans of America (DAV).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Further development is necessary prior to analyzing the merits of this claim.

The Veteran was afforded a VA examination in January 2016 to determine the nature and severity of his right knee disability.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In his March 2016 substantive appeal, the Veteran challenged the adequacy of the January 2016 VA examination, asserting that it was based on an inaccurate factual premise.  He feels it was error for the examiner to decide that his right knee disability preexisted service.  Without making any findings on this issue, the Board however notes that the Board's grant of service connection was based, in part, on the Medical Board determination that the Veteran sustained a pre-service right knee football injury.  He also requests a separate rating under DC 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Nonetheless, for reasons other than expressed by the Veteran, the Board finds that the January 2016 VA examination is not adequate to decide the claim.  In this regard, the report does not include joint testing results for pain on active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the VA examination report indicates that pain was noted on range of motion testing, but does not indicate the point at which pain began.  Therefore, a new examination is necessary to obtain the results of such testing.

In addition, the Veteran reported to the January 2016 VA examiner that he experienced flare-ups of the right knee that required him to wear knee braces.  He stated that during flare-ups he cannot stand or walk for prolonged periods of time, and the pain causes him to limp.  When assessing the severity of a musculoskeletal disability that, as here, is rated on the basis of limitation of motion, VA must also consider the extent of additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to pain, painful motion, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  When pain is associated with movement, the VA examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the relevant part of the anatomy is used repeatedly over a period of time, and instructed that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The VA examiner did not adequately address the degree of loss of function, to include any estimated loss of range of motion, which the Veteran experienced during flare-ups.  For these reasons, the January 2016 VA examination report is inadequate, and a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's relevant VA treatment records since February 2017.

2. Then, schedule the Veteran for an additional VA examination to determine the nature and severity of his right knee disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

It is imperative that the examiner test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  He or she should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

The examiner should also thoroughly describe any reported functional limitation during flare-ups, to include the portrayal of any functional limitation in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups, to the extent possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A thorough explanation must be provided for all opinions rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


